                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

DONNIE E. WOLFE, JR.,             )
                                  )
         Plaintiff,               )
                                  )
vs.                               )                         Case No. 2:19-cv-4010
                                  )
MPW TRANSPORTATION SERVICES, LLC, )
                                  )
         Defendant.               )

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, Defendant MPW Transportation

Services, LLC (“Defendant”), files this Notice of Removal (“Notice”) to the United States District

Court for the Western District of Missouri, Central Division. Removal is proper based on the

following grounds:

       I.       Procedural Background

       1.      On or about September 13, 2018, Plaintiff Donnie E. Wolfe, Jr. (“Plaintiff”)

initiated a civil action captioned Donnie E. Wolfe, Jr. v. MPW Industrial Services, LLC, Civil

Action No. 18BE-CC00039, by filing his original Petition (“Original Petition”) in the Circuit Court

of Benton County, Missouri (the “State Court Action”).

       2.      Plaintiff’s Original Petition filed on September 13, 2018, alleged that Defendant

retaliated against him for exercising his rights under Missouri’s Workers’ Compensation Law,

R.S.Mo. § 287, et seq. On October 30, 2018, MPW Transportation Services, LLC was substituted

as the proper Defendant in place of MPW Industrial Services, LLC. On December 5, 2018,

Plaintiff filed a Motion for Leave to File First Amended Petition (“Motion for Leave”). The Circuit

Court of Benton County, Missouri, (the “Circuit Court”) granted Plaintiff’s Motion for Leave at




            Case 2:19-cv-04010-MDH Document 1 Filed 01/18/19 Page 1 of 4
the Case Management Conference held the same day. Defendant filed its Answer to Plaintiff’s

First Amended Petition on December 10, 2018. On December 19, 2018, Plaintiff filed an

Amended Motion for Leave to File Second Amended Petition to assert federal claims under the

Americans with Disabilities Act, 42 U.S.C. § 12203(a). On January 2, 2019, the Circuit Court

sustained Plaintiff’s Amended Motion for Leave to File Second Amended Petition, the Second

Amended Petition was filed instanter, and Defendant was granted thirty (30) days to respond to

Plaintiff’s Second Amended Petition. Plaintiff’s Second Amended Petition alleges the following

causes of action against Defendant: (1) Count I: Workers’ Compensation Retaliation in Violation

of R.S.Mo. § 287.780; (2) Count II: Hostile Work Environment in Violation of the Americans

with Disabilities Act 42 U.S.C. § 12112(a); and (3) Count III: Retaliation in Violation of the

Americans with Disabilities Act 42 U.S.C. § 12203(a).

       3.      The Civil Cover Sheet associated with this Notice is attached hereto as Exhibit A.

       4.      True and correct copies of all the process, pleadings, and orders in the State Court

Action that have been filed in the State Court Action are attached hereto as Exhibit B.

       5.      Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is timely filed within

thirty (30) days after the Circuit Court granted Plaintiff’s Amended Motion for Leave to File

Second Amended Petition and within thirty (30) days of the filing instanter of Plaintiff’s Second

Amended Petition. See Exhibit B.

       6.      The Defendant has not filed an Answer or other pleading in the State Court Action

in response to Plaintiff’s Second Amended Petition.

       II.     This Court has Federal Question Jurisdiction.

       7.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331, which

provides that federal courts have original jurisdiction over “all civil actions arising under the



                                                2

            Case 2:19-cv-04010-MDH Document 1 Filed 01/18/19 Page 2 of 4
Constitution, laws, or treaties of the United States” (“Federal Question”).

       8.      Plaintiff’s Second Amended Petition raises a Federal Question in that it expressly

alleges that Defendant violated multiple sections of the ADAAA. The ADAAA is clearly a law

of the United States. See Exhibit B, Second Amended Petition at ¶¶ 47 – 64.

       III.    Venue is Appropriate in this Court.

       9.      Removal to this court is proper pursuant to 28 U.S.C. § 1441(a) because this Court

is the federal district court embracing the Circuit Court of Benton County, Missouri, where the

State Court Action was filed. Removal to the Central Division of this Court is proper pursuant to

Local Rule 3.2.

       10.     Defendant submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff, including, but not limited to, improper service of process, improper

venue, lack of personal jurisdiction, or Plaintiff’s failure to state any claims upon which relief may

be granted.

       11.     A copy of this Notice of Removal and exhibits hereto have been served upon

Plaintiff, and, together with a Notice of Filing of Removal, will be filed with the Clerk of the

Circuit Court of Benton County, Missouri.

       WHEREFORE, Defendant prays that further proceedings in the Circuit Court of Benton

County, Missouri, be discontinued and that said Case Number 18BE-CC00039, now pending in

the Circuit Court of Benton County, Missouri, be removed to the United States District Court for

the Western District of Missouri, Central Division, and that such Court assume full jurisdiction of

this action as provided by law.




                                                  3

            Case 2:19-cv-04010-MDH Document 1 Filed 01/18/19 Page 3 of 4
Dated: January 18, 2019                              Respectfully submitted,

                                                     JACKSON LEWIS P.C.

                                                     /s/ James R. Ward
                                                     James R. Ward, MO Bar #43422
                                                     Amanda E. Sisney, MO Bar #65186
                                                     7101 College Blvd, Suite 1200
                                                     Overland Park, KS 66210
                                                     Telephone: (913) 981-1018
                                                     Facsimile: (913) 981-1019
                                                     James.Ward@jacksonlewis.com
                                                     Amanda.Sisney@jacksonlewis.com

                                                     ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of January, 2019, a true copy of the foregoing Notice
of Removal was filed with the Clerk of the Court using the CM/ECF system, with a copy sent via
electronic mail and via first-class U.S. mail, postage prepaid, to the following counsel of record
for Plaintiff:

       Adam P. Pihana
       Timothy A. Ricker
       HALL ANSLEY, P.C.
       3275 East Ridgeview
       Springfield, MO 65808
       apihana@hallansley.com
       tricker@hallansley.com

       ATTORNEYS FOR PLAINTIFF


                                                     /s/ James R. Ward
                                                     AN ATTORNEY FOR DEFENDANT




                                                 4

          Case 2:19-cv-04010-MDH Document 1 Filed 01/18/19 Page 4 of 4
